DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 8/26/2021.
Claims 1-20 are subject to examination.
An IDS filed on 1/10/2020 and 7/27/2020 has been fully considered and entered by the Examiner.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khay-Ibbat et al. U.S. Patent Publication # 2015/0092575 (hereinafter Khay) in view of Koo et al. U.S. Patent Publication #  2011/0216663 (hereinafter Koo)
With respect to claim 1, Khay teaches an electronic device comprising: 
a sound receiving circuit (Fig. 1 element 104/102); a communication circuit (Fig. 1 element 102); a processor (Fig. 2 element 212) operatively connected to the sound receiving circuit (Fig. 1 element 104/102) and the communication circuit; and a memory (Fig. 2 element 214) operatively connected to the 
 make a packet based call to an external electronic device using the communication circuit (i.e. engage in a voice call with second communication device using end-to-end VOIP call)(Paragraph 30-31, 63) 
obtain communication environment information of the electronic device using the communication circuit (i.e. establishing first codec rate for use in the VOIP call during call establishment which can include negotiation between the wireless communication and the second communication device with a protocol that can be used by devices participating in the call)(Paragraph 64)
 determine a change in a bitrate of the packet based call based on the obtained communication environment information (i.e. first codec rate can be selected based at least in part on channel condition observed at the time of the establishment of the call.  Khay also teaches switching between codec rates for a AMR audio codec during a call in response to a change in channel quality) (Paragraph 64-65)
 identify whether a voice is received through the sound receiving circuit in response to the determination of the change in the bitrate (i.e. determine whether a voice packet encoded at the current voice packet will fit into a single transmission time interval (TTI) and if the threshold evaluation module determines that a voice packet encoded at the present codec is too large to transmit in a single TTI given the MCS allocation, requesting a lower codec rate has been satisfied) (Paragraph 49-51, 67-68);
set a timer (i.e. timer) to a first time length in response to the determination of the change in the bitrate (Paragraph 51, 86)
 change the bitrate of the packet based call from a first bitrate to a second bitrate (i.e. changing to second codec rate to encode voice data for transmission based on resource allocation, signal quality measurement, channel quality)(Paragraph 50, 69-71)

Khay does not explicitly state at rate change is in response on a silent section in which the voice is not received through the sound receiving circuit being identified before the timer expiring; and change the bitrate of the packet based call from the first bitrate to the second bitrate after the time expires based on the silent section not being identified until the timer expiring.
	Koo teaches changing the bitrate of the packet based call from first bitrate to a second bit-rate (i.e. changing codec rate )based on a silent section (i.e. silent period) in which the voice is not received through the sound receiving circuit being identified (i.e. during silent period) (Paragraph 8, 34-35) before the timer expiring (Paragraph 45-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Koo’s teaching in Khay’s teaching to come up with changing bit rate of the packet based on voice not received during a silent section.  The motivation for doing so would so be to improve the quality of the call between the users, therefore the user can have a pleasant voice conversation without any jitter or jumbled voice or silent period/no voice.
	With respect to claim 2, Khay and Koo teaches the electronic device of claim 1, but Khay further teaches wherein the one or more instructions, when executed, cause the processor to control the electronic device to: encode a sound signal (i.e. encode voice data) received through the sound receiving circuit into at least one packet (i.e. voice packet) (Paragraph 23, 50).
Khay does not teach identify the silent section based on a type or a size of the at least one packet. Koo teaches identify the silent section based on a type or a size of the at least one packet  (i.e. size of the 
With respect to claim 3, Khay and Koo teaches the electronic device of claim 1, but Khay further teaches wherein the one or more instructions, when executed, cause the processor to control the electronic apparatus to: encode a sound signal (i.e. encoded voice data) received through the sound receiving circuit into at least one packet using a codec (i.e. codec rate)(Paragraph 23, 49-50, 64-66)
Khay does not teach identify the silent section using voice activity detection of the codec. Koo teaches identify the silent section using voice activity detection of the codec (i.e. based on voice packet for the specific AMR codec during talk spurt period and the size of the packet)(Paragraph 7-8, 34-35)   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Koo’s teaching in Khay’s teaching to come up with identify the silent section using voice activity detection of the codec.  The motivation for doing so would so be to improve the quality of the call between the users, therefore the user can have a pleasant voice conversation without any jitter or jumbled voice or silent period/no voice.
With respect to claim 4, Khay and Koo teaches the electronic device of claim 1, but Khay further teaches wherein the one or more instructions, when executed, cause the processor to control the electronic device to: determine the change in the bitrate based on at least one of an error rate of an uplink signal or an error rate of a downlink signal being not less than a specified first threshold value (i.e. error rate indicative of poor channel quality, less than threshold signal quality) (Paragraph 43, 49)
With respect to claim 5, Khay and Koo teaches the electronic device of claim 1, but Khay further teaches wherein the one or more instructions, when executed, cause the processor to control the 
With respect to claim 6, Khay and Koo teaches the electronic device of claim 1, but Khay further teaches wherein the one or more instructions, when executed, cause the processor to control the electronic device to: obtain reception quality information of the external electronic device for a transmission signal of the electronic device from the external electronic device using the communication circuit (i.e. channel quality along with measured signal quality such as RSRP, RSSI, RSRQ) (Paragraph 47-51, 67-69); and determine the change in the bitrate based on the obtained reception quality information  (i.e. changing to second codec rate to encode voice data for transmission based on resource allocation, signal quality measurement, channel quality) (Paragraph 47-51, 67-71).
With respect to claim 7, Khay and Koo teaches the electronic device of claim 1, but Khay further teaches wherein the one or more instructions, when executed, cause the processor to control the electronic device to: set first time length based on the second bit rate (Paragraph 51, 86) 
With respect to claim 8, Khay and Koo teaches the electronic device of claim 7, but Khay further teaches wherein the one or more instructions, when executed, cause the processor to control the electronic device to: set the first time length based on the communication environment information (i.e. setting a timer to determine if the channel quality continues for applying a hysteresis condition before requesting a codec rate change to return to first codec rate)(Paragraph 51, 86)
With respect to claim 9, Khay and Koo teaches the electronic device of claim 1, but Khay further teaches wherein the one or more instructions, when executed, cause the processor to control the electronic device to: encode a sound signal obtained through the sound receiving circuit, at the first bitrate by a predetermined time section length before the change in the bitrate of the packet based call (Paragraph 86-87); and encode the sound signal obtained through the sound receiving circuit at the 
	With respect to claim 10, Khay teaches a method for changing a bitrate during a voice call of an electronic device, the method comprising: 
making a packet based call to an external electronic device(i.e. engage in a voice call with second communication device using end-to-end VOIP call)(Paragraph 30-31, 63)
 obtaining communication environment information of the electronic device  (i.e. establishing first codec rate for use in the VOIP call during call establishment which can include negotiation between the wireless communication and the second communication device with a protocol that can be used by devices participating in the call)(Paragraph 64)
determining a change in a bitrate of the packet based call based on the obtained communication environment information  (i.e. first codec rate can be selected based at least in part on channel condition observed at the time of the establishment of the call.  Khay also teaches switching between codec rates for a AMR audio codec during a call in response to a change in channel quality) (Paragraph 64-65)
identifying whether a voice is received in response to the determination of the change in the bitrate  (i.e. determine whether a voice packet encoded at the current voice packet will fit into a single transmission time interval (TTI) and if the threshold evaluation module determines that a voice packet encoded at the present codec is too large to transmit in a single TTI given the MCS allocation, requesting a lower codec rate has been satisfied) (Paragraph 49-51, 67-68); and
set a timer (i.e. timer) to a first time length in response to the determination of the change in the bitrate (Paragraph 51, 86)
 change the bitrate of the packet based call from a first bitrate to a second bitrate (i.e. changing to second codec rate to encode voice data for transmission based on resource allocation, signal quality measurement, channel quality)(Paragraph 50, 69-71)


Khay does not explicitly state at rate change is in response on a silent section in which the voice is not received through the sound receiving circuit being identified.
	Koo teaches changing the bitrate of the packet based call from first bitrate to a second bit-rate (i.e. changing codec rate )based on a silent section (i.e. silent period) in which the voice is not received through the sound receiving circuit being identified (i.e. during silent period) (Paragraph 8, 34-35) before the timer expiring (Paragraph 45-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Koo’s teaching in Khay’s teaching to come up with changing bit rate of the packet based on voice not received during a silent section.  The motivation for doing so would so be to improve the quality of the call between the users, therefore the user can have a pleasant voice conversation without any jitter or jumbled voice or silent period/no voice.
	With respect to claim 11, Khay and Koo teaches the method of claim 10, but Khay teaches wherein the identifying of whether the voice is received includes: encoding the received sound signal (i.e. encode voice data) received through the sound receiving circuit into at least one packet (i.e. voice packet) (Paragraph 23, 50).
Khay does not teach identify the silent section based on a type or a size of the at least one packet. Koo teaches identify the silent section based on a type or a size of the at least one packet  (i.e. size of the packet)(Paragraph 7-8, 34-35)   It would have been obvious to one of ordinary skill in the art before the 
	With respect to claim 12, Khay and Koo teaches the method of claim 10, but Khay teaches wherein the identifying of whether the voice is received includes: encoding the received sound signal (i.e. encoded voice data) received through the sound receiving circuit into at least one packet using a codec (i.e. codec rate)(Paragraph 23, 49-50, 64-66)
Khay does not teach identify the silent section using voice activity detection of the codec. Koo teaches identify the silent section using voice activity detection of the codec (i.e. based on voice packet for the specific AMR codec during talk spurt period and the size of the packet)(Paragraph 7-8, 34-35)   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Koo’s teaching in Khay’s teaching to come up with identify the silent section using voice activity detection of the codec.  The motivation for doing so would so be to improve the quality of the call between the users, therefore the user can have a pleasant voice conversation without any jitter or jumbled voice or silent period/no voice.
With respect to claim 13, Khay and Koo teaches the method of claim 10, but Khay teaches wherein the determining of the change in the bitrate includes: determining the change in the bitrate based on at least one of an error rate of an uplink signal or an error rate of a downlink signal being not less than a specified first threshold value  (i.e. error rate indicative of poor channel quality, less than threshold signal quality) (Paragraph 43, 49)
With respect to claim 14, Khay and Koo teaches the method of claim 10, but Khay teaches wherein the determining of the change in the bitrate includes: determining the change in the bitrate based on at 
With respect to claim 15, Khay and Koo teaches the method of claim 10, but Khay teaches wherein the determining of the change in the bitrate includes: obtaining reception quality information of the external electronic device for a transmission signal of the electronic device from the external electronic device  (i.e. channel quality along with measured signal quality such as RSRP, RSSI, RSRQ) (Paragraph 47-51, 67-69); and determine the change in the bitrate based on the obtained reception quality information  (i.e. changing to second codec rate to encode voice data for transmission based on resource allocation, signal quality measurement, channel quality) (Paragraph 47-51, 67-71).
With respect to claim 16, Khay and Koo teaches the method of claim 10, but Khay teaches further comprising: setting a timer (i.e. timer) to a first time length in response to the determination of the change in the bitrate (Paragraph 51, 86) and based on the silent section not being identified until the timer expires, change the bitrate of the packet based call from the first bitrate to the second bitrate based on the timer expiring (i.e. changing codec rate ) (Paragraph 51, 86)
With respect to claim 17, Khay and Koo teaches the method of claim 16, but Khay teaches further comprising: setting the first time length based on the communication environment information (i.e. setting a timer to determine if the channel quality continues for applying a hysteresis condition before requesting a codec rate change to return to first codec rate)(Paragraph 51, 86)
With respect to claim 18, Khay and Koo teaches the method of claim 10, but Khay teaches further comprising: encoding an obtained sound signal at the first bitrate by a predetermined time section length before the change in the bitrate of the packet based call (Paragraph 86-87); and encode the sound signal obtained through the sound receiving circuit at the second bitrate by the predetermined time section length after the change in the bitrate of the packet based call (Paragraph 86-88)

encode a sound signal (i.e. encoded audio data) received using the sound receiving circuit using a codec at a first bitrate to transmit the encoded sound signal to the external electronic device at a first period (i.e. encoded audio data/voice call using first codec rate) (Paragraph 23, 30-31, 46-50); 
obtain communication environment information of the electronic device using the communication circuit  (i.e. establishing first codec rate for use in the VOIP call during call establishment which can include negotiation between the wireless communication and the second communication device with a protocol that can be used by devices participating in the call)(Paragraph 64)
determine a change in a bitrate of the packet based call based on the obtained communication environment information (i.e. first codec rate can be selected based at least in part on channel condition observed at the time of the establishment of the call.  Khay also teaches switching between codec rates for a AMR audio codec during a call in response to a change in channel quality) (Paragraph 64-65)
set a timer (i.e. timer) to a first time length in response to the determination of the change in the bitrate (Paragraph 51, 86)
 change the bitrate of the packet based call from a first bitrate to a second bitrate (i.e. changing to second codec rate to encode voice data for transmission based on resource allocation, signal quality measurement, channel quality)(Paragraph 50, 69-71)
-change the bitrate of the packet based call from the first bitrate to the second bitrate after the time expires (i.e. changing the codec rate change from first codec rate to the second codec rate in 
Khay does not explicitly identify whether at least one silent section among a plurality of sound signal sections divided into units of the first period is received through the sound receiving circuit in response to the determination of the change in the bitrate and state at least one silent section.
	Koo teaches identify whether at least one silent section (i.e. detecting silent period) among a plurality of sound signal sections divided into units of the first period (i.e. setting less than an interval between SID packets in the silent period) is received through the sound receiving circuit in response to the determination of the change in the bitrate (i.e. changing codec rate) (Paragraph 8,  31, 34-35) and change the bitrate of the packet based call from the first bitrate to a second bitrate based on the silent section being identified before the time expiring (i.e. changing codec rate ) in the identified at least one silent section (i.e. silent period) (Paragraph 8, 34-35) before the timer expiring (Paragraph 45-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Koo’s teaching in Khay’s teaching to come up with identifying silent section  and changing bit rate of the packet based on voice not received during a silent section.  The motivation for doing so would so be to improve the quality of the call between the users, therefore the user can have a pleasant voice conversation without any jitter or jumbled voice or silent period/no voice.
	With respect to claim 20, Khay and Koo teaches the electronic device of claim 19, but Koo further teaches wherein the one or more instructions, when executed, cause the processor to control the electronic device to: identify the silent section (i.e. silent period) based on at least one of a voice activity detection function of the codec, a type of a packet including a sound signal encoded using the codec (i.e. packet type), or a size of the packet (i.e. size of the packet)(Paragraph 7-8, 34-35)   It would have been .
Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive.
A).  Applicant Khay does not teach “set a timer to a first time length in response to the determination of the change in the bitrate; change the bitrate of the packet based called from first bitrate to the second bitrate after the time expires based on the silent section not being identified until the timer expiring”.
With respect to remark A, Examiner respectfully disagrees with the applicant because in Paragraph 51, 86, Khay teaches setting a timer (i.e. timer) to a first time length in response to the determination of the change in the bitrate (i.e. threshold time predetermined based on codec rate and time value)(Paragraph 51, 86)
In Paragraph 50, 69-71, Khay teaches change the bitrate of the packet based call from a first bitrate to a second bitrate (i.e. changing to second codec rate to encode voice data for transmission based on resource allocation, signal quality measurement, channel quality)(Paragraph 50, 69-71)
In Paragraph 69-71, 86, Khay teaches change the bitrate of the packet based call from the first bitrate to the second bitrate after the time expires (i.e. changing the codec rate change from first codec rate to the second codec rate in response to channel quality satisfying the threshold at the timer expiration)  based on the silent section not being identified until the timer expiring (i.e. since silent section is not being identified this means there is or might be sound/voice/noise until timer expiring, for which 
Khay does not explicitly state at rate change is in response on a silent section in which the voice is not received through the sound receiving circuit being identified before the timer expiring; and change the bitrate of the packet based call from the first bitrate to the second bitrate after the time expires based on the silent section not being identified until the timer expiring.
	Koo teaches changing the bitrate of the packet based call from first bitrate to a second bit-rate (i.e. changing codec rate )based on a silent section (i.e. silent period) in which the voice is not received through the sound receiving circuit being identified (i.e. during silent period) (Paragraph 8, 34-35) before the timer expiring (Paragraph 45-46).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Koo’s teaching in Khay’s teaching to come up with changing bit rate of the packet based on voice not received during a silent section.  The motivation for doing so would so be to improve the quality of the call between the users, therefore the user can have a pleasant voice conversation without any jitter or jumbled voice or silent period/no voice.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

B).  Edholm et al. U.S. Patent # 9,009,341.
C).  Delveaux et al. U.S. Patent Publication # 2014/0219132 which in Paragraph 388, 409 teaches voice call is being set, codec parameters including silence suppression.  
D).  Scholz et al. U.S. Patent Publication # 2013/0329595 which in Paragraph 117 teaches VoIP call usually is composed of a signaling stream and at least 2 media stream, and the multiple stream exists on the media plan which desirable features e.g. codec changes, bandwidth saving mechanisms like comfort noise, silence suppression.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/               Primary Examiner, Art Unit 2453